Exhibit NEWS RELEASE For further information, please contact Adele M. Skolits at 540-984-5161. SHENANDOAH TELECOMMUNICATIONS COMPANY REPORTS THIRD QUARTER 2 EDINBURG, VA, (November 3, 2009) – Shenandoah Telecommunications Company (Shentel) (NASDAQ: SHEN) announces financial and operating results for the third quarter and nine months ended September 30, 2009. Third Quarter 2009 Highlights Highlights for the quarter include: · Revenue of $40.1 million, an increase of 7% from third quarter 2008 · Net income of $6.3 million, which includes a net loss of $0.8 million from newly acquired cable operations undergoing upgrades · PCS net subscriber additions of 3,286 · Total PCS subscribers of 219,353, up 7% from September 30, 2008 · EVDO high speed data services are now available to 94% of the population covered by our PCS network · Added seven cell towers, 16 CDMA base stations, and 28 EVDO-enabled sites · Completed upgrades in the recently acquired cable territories to 27% of the homes passed, and 100% of the homes passed in Shenandoah County cable territory President and CEO, Christopher E. French commented, “Despite a difficult economic environment, our company experienced solid operating results in the quarter, while continuing to invest in upgrading and improving all of our networks, especially PCS and the newly acquired cable operations.Development of and growth in these operations is an important part of our plans for long-term growth in earnings.During the quarter we continued to make improvements in our PCS network, further improving coverage and extending high speed data service to 94 percent of our covered population.We are fortunate that our financial strength has allowed us to continue to invest in growth at a time when many companies are retrenching, and we believe these investments position us well for when economic conditions improve.” November 3, 2009 News Release Page 2 of 7 Consolidated Third Quarter Results For the quarter ended September 30, 2009, net income from continuing operations was $6.3 million compared to $7.4 million in third quarter 2008.The third quarter of 2009 included an after-tax loss of $0.8 million from the cable operations acquired in December 2008, which are undergoing upgrades.The Company’s total revenues for third quarter 2009 were $40.1 million, compared to $37.4 million for the same quarter in 2008, an increase of 7%.Third quarter operating expenses increased to $29.5 million in 2009 from $24.9 million in 2008.The increase in revenues is primarily a result of higher revenues in our PCS unit and the revenues of the newly acquired cable operations.The increase in PCS revenues is a result of an increase in average PCS subscribers of 7%.The increase in operating expenses results from costs associated with the new cable operations, improvements and expansion of our PCS and fiber optic networks, and associated depreciation. November 3, 2009 News Release Page 3 of 7 Consolidated Nine Months Results For the nine months ended September 30, 2009, net income from continuing operations was $19.3 million compared to $20.8 million in the comparable 2008 period.Year-to-date, results for 2009 include a $1.9 million after-tax loss from the cable operations acquired in December of 2008.The Company’s total revenues for the 2009 nine months were $120.4 million, compared to $107.3 million for the same period in 2008, an increase of 12%.Operating expenses increased to $86.1 million in the first nine months of 2009 from $71.8 million in the prior period.The increase in revenues is primarily a result of an increase in average PCS subscribers of 9% and the revenues of the newly acquired cable operations.Operating expenses increased due to costs associated with the new cable operations, improvements and expansion of our PCS and fiber optic networks, and associated depreciation. Cable TV Update The Company acquired cable assets and subscribers in West Virginia and Alleghany
